Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed on 10/15/2020.
Claims 1, 5, 11, 22, and 30 have been amended.
Claims 2, 4, 7-10, 13-15, and 17-20, 22-33 have been cancelled.
Claims 34-45 have been added.
Claims 1, 3, 5, 6, 11, 12, 16, 21, and 34-45 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 6, 11, 12, 16, 21, and 34-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), system, and processor executing instructions and will be considered under the appropriate 35 USC § 101 analysis.
The claims recite identifying and collecting data, comparing the collected data, and transmitting the data.  The limitations of crawling/collecting data, generating social activity data, analyzing and detecting keywords in content, identifying numeric values (including identifying the number is an estimated number), comparing the identified number with a threshold, and transmitting data (prompts, selections, inserting data into 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– using a processor, computer, and or computer with executable instructions to perform the data collection, identification, analysis, comparison, determination, and data transmission steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data) 
– using a processor to perform “analyzing”, “extracting”, “reporting”/”interfacing”, and “issuing” steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data) 

These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Although the claims have been determined to be patent ineligible through the above analysis, continuing analysis provides additional clues regarding the lack of eligibility and addresses some of Applicant’s remarks addressed toward the previous office action.  Further consideration under additional analysis steps is provided here:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of Alice Corp., 134 S. Ct. at 2360; Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Ultramercial, 772 F.3d at 716‐17; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) (see MPEP 2106.05(d)(II)).  The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 3, 35, and 43 recite the additional limitation of a label being added to the data.  This label represents non-functional descriptive material that does not impose meaningful limits on the performance/processing of the claimed system/method and does not differentiate the claims from the processes of the parent claims (see MPEP 2111.05).  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 3, 35, and 43 are ineligible.
Claims 5, 36, and 44 recite specific types of content.  It has been determined that that the source or content of information by itself does not necessarily differentiate an abstract idea from an ordinary mental process see Electric Power Group).  The specific source or type of content does not differentiate the claims from the processes of the 
Claims 6, 37, and 45 recite specific types of actions to be counted.  These specific types of actions represents non-functional descriptive material that merely provides labels for the types of actions and does not impose meaningful limits on the performance/processing of the claimed system/method and does not differentiate the claims from the processes of the parent claims (see MPEP 2111.05).  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 6, 37, and 45 are ineligible.
Claims 11, 16, 38, and 40 recite additional steps for receiving and identifying data that does not differentiate the claims from the processes of the parent claims and/or the identified abstract ideas identified in those claims.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, 
Claims 12 and 39 recite specific types of attributes.  These specific types of attributes represents non-functional descriptive material that merely provides labels for the types of attributes and does not impose meaningful limits on the performance/processing of the claimed system/method and does not differentiate the claims from the processes of the parent claims (see MPEP 2111.05).  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 12 and 39 are ineligible.
Claims 21 and 41 recite user-selectable interface element used for selecting content.  A user-selectable interface element for making selections in an interface represents an common tool used in interfaces and would not differentiate over the interface that is addressed in the rejection of the parent claims.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they 
Additionally, The “interfacing” of Claims 21 and 41 is stated at a high level of generality and its broadest reasonable interpretation can comprises any general method of interfacing with data through the use of some unspecified generic computers and interface to send and receive data over a network.  These elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The courts have recognized functions, such as receiving or transmitting data over a network, as being well-understood, routine and conventional functions when they are claimed in a merely generic manner (See Alice Corp., 134 S. Ct. at 2360; Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); Ultramercial, 772 F.3d at 716‐17; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) (see MPEP 2106.05(d)(II)).  The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea.  


Response to Arguments
Applicant’s arguments filed 10/15/2020 have been fully considered but they are not persuasive. 
Rejection of Claims under 35 U.S.C. §101
Applicant argues that the claims are drawn to generating new social activity data by crawling third party websites and that this represents generating new data that is not available to the system and does not represent collecting and analyzing target data (page 13).  “Crawling”, as recited in the specification ([0047]; [0048]), is described as simply the identification and collection of specified data.  The data from third party sites is collected for use by Applicant’s claimed system/method, however, this is not the generation of “new” data.  Even if the claimed system/method does not previously have access to this information, this does not necessarily amount to generating (or creating) new data (even if it is new to the collecting system, the data itself is not generated or new, simply retrieved).
Applicant’s argues that the claimed invention is drawn to a practical application based on generating social activity information from a content when social networking information is not available (pages 13-14).  Similar to the response above, the system merely uses crawlers to analyses a content item to extract the desired information.  The “crawlers” used in the claimed invention are used in their normal and expected functions (common activities such as analyzing, identifying, extracting, and transmitting data based on rules/criteria).  Simply generating “new” data from collected data, whether or 
Applicant is reminded that preemption is not a standalone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the federal circuit in OIP and Sequenom. Additionally, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.
Applicant also argues that there is an improvement to the functioning of the computer device because needed data that is not available to the device is generated to perform certain operations (page 15).  Again, this would entail the use of known and generic processes to simply collect the needed data.  Missing data would be searched for and collected in order to complete the operations, however, this would not affect the functioning of the computer device itself.  Simply providing data to allow an operation to be completed is not directly related to the actual functioning of the computer device.  Adding the desired data in order to allow the computer device to perform the desired task does not necessarily affect how the computer device performs that task.
II. Rejection of Claims under 35 U.S.C. §103

None of the prior art alone or in combination teach(es) the claimed invention as recited in the independent claims, wherein the novelty is not in a single limitation but rather in the combination of all the claimed limitations.”  For example, the prior art of record shows the number of social signals (such as, but not limited to, “likes”, “views”, “comments”, etc.; see specification at [0039] for examples) being presented in association with (such as appended to or attached to) a content items (such as, but not limited to, “advertisements”, “news items”, “blog posts”, “articles”, “publications”, etc.; see specification at [0039] for more examples).  Neither he prior art of record, nor any other prior art reviewed, shows that the social activity signals identified and estimated by a number being adjacent to a keyword/text in the text portion of the content item.  Support for this interpretation can be found in Applicant’s specification in at least [0048]).  Examiner is providing this citation for clarity of the record since the language .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S./
Examiner, Art Unit 3629
February 8, 2021



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624